Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 1 of 26




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

   IN RE:                                 CASE NO. 19-12337

   ROYAL ALICE PROPERTIES, LLC            SECTION “A”
                DEBTOR                    CHAPTER 11
   ************************************* *************************************

   ROYAL ALICE PROPERTIES, LLC

                PLAINTIFF                    ADV NO. 19-01133
   VERSUS

   AMAG, INC.

                DEFENDANT


       DEFENDANT AMAG, INC.’S MEMORANDUM IN OPPOSITION TO DEBTOR’S
                   MOTION FOR SUMMARY ADJUDICATION




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION
                                                                     07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 2 of 26




                                                       TABLE OF CONTENTS

                                                                                                                                                Page

   I. INTRODUCTION AND SUMMARY OF ARGUMENT .......................................................... 1

   II. ARGUMENT ............................................................................................................................. 4

             A.         The Amount Received by Palm from the Foreclosure Sale Should Not Be
                        Credited to the AMAG Loan. ..................................................................................4

             B.         The Sale of the SAE Preferred Shares to Susan Hoffman Was Not a Simulated
                        Sale. ........................................................................................................................10

             C.         The Loan Agreement Is Not Usurious Pursuant to La. R.S. 9:3501. .....................16

   III. CONCLUSION ....................................................................................................................... 21




                                                                          -i-
                                                                                                                           07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 3 of 26




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page

   Cases

   Citizens’ Bank & Tr. Co. v. Willis,
   162 So. 822 (La. 1935) ................................................................................................................. 16

   Coffey v. Peoples Mortg. & Loan of Shreveport,
   408 So. 2d 1153 (La. Ct. App. 1981) ............................................................................................ 20

   First Nat’l Bank v. Campo,
   537 So. 2d 268 (La. Ct. App. 4th Cir. 1988),
   writ denied, 538 So. 2d 578 (La. 1989) ........................................................................................ 19

   Gulf States Fin. Corp. v. Airline Auto Sales, Inc.,
   181 So. 2d 36 (La. 1965) .............................................................................................................. 18

   Jefferson Door Co. v. Lewis,
   713 So. 2d 835 (La. Ct. App. 1998) .............................................................................................. 20

   Johnson v. Orkin Exterminating Co.,
   746 F. Supp. 627 (E.D. La. 1990) ................................................................................................. 18

   Kirsch v. Pier Orleans, Inc.,
   363 So. 2d 1182 (La. Ct. App. 4th Cir. 1978)............................................................................... 18

   Land & Offshore Co. v. Martin,
   469 So. 2d 1177 (La. Ct. App. 3d Cir. 1985),
   writ denied, 524 So. 2d 748 (La. 1988) ........................................................................................ 19

   Mississippi Land Co. v. S & A Props. II, Inc.,
   817 So. 2d 1200 (2002)................................................................................................................... 7

   Placid Ref. Co. v. Privette,
   523 So. 2d 865 (La. Ct. App. 1st Cir. 1988) ................................................................................. 19

   Spencer v. Boucher,
   519 So. 2d 1197 (La. Ct App. 1988) ............................................................................................. 19

   Succession of Quaglino,
   232 La. 870 (Sup. Ct. La. 1957) ................................................................................................... 16

   United States v. Hoffman,
   901 F.3d 523 (5th Cir. 2018) .......................................................................................................... 4




                                                                      -ii-
                                                                                                                    07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 4 of 26




   Statutes

   LA. CIV. CODE art. 1864 ................................................................................................................. 8

   LA. CIV. CODE art. 1848 ................................................................................................................ 18

   LA. CIV. CODE art. 1868 .................................................................................................................. 8

   La. R.S. 9:3501 ............................................................................................................................... 2

   La. R.S. 9:3509 ......................................................................................................................... 2, 18

   LSA-R.S. 9:3509 ....................................................................................................................... 2, 20




                                                                        -iii-
                                                                                                                        07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 5 of 26




                                         I.
                      INTRODUCTION AND SUMMARY OF ARGUMENT

          This Memorandum is filed by Defendant AMAG, Inc. (“AMAG”) in opposition to

   Debtor and Plaintiff, Royal Alice Properties, LLC’s (“Royal Alice”) Motion for Summary

   Adjudication (“Debtor’s Motion”) and more specifically to address the arguments set forth in

   Royal Alice’s Memorandum of Points and Authorities in Support of Debtor Alice Properties,

   LLC’s Motion for Summary Adjudication (“Debtor’s Memorandum”). Both Debtor’s Motion

   and Debtor’s Memorandum and its other supporting pleadings were filed on August 29, 2020.

          Royal Alice requests summary judgment on three of its four claims for declaratory relief

   set forth in Debtor’s Complaint for Declaratory Relief in this Adversary Proceeding. In

   particular Royal Alice claims: (1) Debtor is entitled to credit against the AMAG Loan in the sum

   of $392,779.75 paid to Palm Finance Corporation (“Palm”) after a foreclosure on Peter

   Hoffman’s residence in Los Angeles, California, (2) Debtor is entitled to a credit against

   AMAG’s Loan in the sum of $366,250.00 based on a claim that this amount was used by Susan

   Hoffman to purchase 36,625 Preferred Shares of Stock that Debtor now claims was a simulation,

   and (3) Debtor is entitled to a credit against the AMAG Loan for the sum of $3,838,850.10 based

   on the contention the loan was usurious.

          Debtor had filed Declarations of Susan H. Hoffman and Peter M. Hoffman in support of

   Debtor’s Motion. AMAG has filed Objections and Motion to Strike Paragraphs of the

   Declarations of Susan L. Hoffman and Peter Hoffman (“AMAG’s Objections”) because they

   contain inadmissible evidence.

          On August 28, 2020, AMAG filed a Motion for Summary Judgment (“AMAG’s

   Motion”), supported by Defendant AMAG, Inc.’s Memorandum in Support of Motion for



   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 1
                                                                                   07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 6 of 26




   Summary Judgment (“AMAG’s Memorandum”), the Declarations of Steven C. Markoff, Robert

   Frcek and John F. Kurtz, Jr. and the exhibits attached to those Declarations and Defendant

   AMAG, Inc.’s Rule 56.1 Statement of Material Facts As to Which There Does Not Exist a

   Genuine Issue to Be Tried (“AMAG’s Statement of Facts”).

          Each of Royal Alice’s three claims for which Royal Alice seeks summary judgment are

   the subject of AMAG’s Motion. As discussed in AMAG’s Memorandum, AMAG seeks

   summary judgment on all four of Royal Alice’s claims for declaratory relief in this case. First,

   Royal Alice seeks a declaratory judgment that the loan is usurious and subject to forfeiture

   pursuant to La. R.S. 9:3501 based on its allegation that the loan was not for commercial, business

   or agricultural purposes. To the contrary, the loan was made for commercial and business

   purposes and is, therefore, exempt from the usury law pursuant to LSA-R.S. 9:3509.

   Paragraph 1 of the Loan Agreement expressly provides in relevant part:

                  Borrowers warrant and represent that the Loan will be used
                  exclusively for business and commercial purposes and is not being
                  used for personal or household purposes.

          There were other representations in the documents signed by Susan Hoffman that the

   loan was exclusively for commercial and business purposes. Furthermore, prior to signing the

   Loan Agreement, Susan Hoffman signed a Term Sheet expressly stating the loan proceeds would

   be used solely for commercial purposes.

          Second, Royal Alice seeks a declaratory judgment that the loan is in excess of the

   maximum amount of default interest permitted by La. R.S. 9:3509B(1)(b). To the contrary, the

   Loan Agreement provides for a default rate of interest of 18% per annum. Because the loan was

   for an amount in excess of $250,000.00, the simple interest rate limit after a default is 21%

   pursuant to LSA-R.S. 9:3509B.(1)(b).


   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 2
                                                                                    07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 7 of 26




          Third, Royal Alice seeks a declaratory judgment that $366,250.00 of the principal

   amount loaned pursuant to the Loan Agreement to purchase 36,625 shares of Seven Arts

   Entertainment, Inc. preferred stock was a “simulation” that precludes AMAG’s right to

   repayment of that amount and any interest on that amount. The Stock Purchase Agreement

   signed by Susan Hoffman contains detailed representations that she conducted her own

   investigation of the investment in the preferred shares. Furthermore, a few days before the loan

   was made, Peter Hoffman sent an email to AMAG and Susan Hoffman stating that the stock

   purchase would be paid by investors in Seven Arts Entertainment, Inc. (“SAE”) within three

   months after the loan was to be made. The sale of the preferred stock was not a simulation.

          Fourth, Royal Alice seeks a declaratory judgment that AMAG should be required to

   reduce the loan balance by the amount of $392,779.75 paid to Palm after a foreclosure on Peter

   Hoffman’s residence in Los Angeles, California. Royal Alice has previously contended that the

   balance of the AMAG loan should be reduced by the amount received by Palm because the

   statute of limitations has run on Palm’s right to recover on the personal guaranty of Peter

   Hoffman. However, under California law, the four-year statute of limitations does not begin to

   run until the last payment on the loan has been received and several payments had been received

   on the loan within four years prior to the application of payment from the foreclosure. In

   addition, Mr. Hoffman expressly waived the statute of limitations in his guaranty, which is

   enforceable under California law. As a result, Royal Alice’s claim is meritless.




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 3
                                                                                    07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 8 of 26




                                                II.
                                             ARGUMENT

   A.     The Amount Received by Palm from the Foreclosure Sale Should Not Be Credited
          to the AMAG Loan.

          The reasons why this Court should grant summary judgment in favor of AMAG and

   against Royal Alice on the claim that Royal Alice is entitled to a “foreclosure credit” in the

   amount of $392,779.75 paid to Palm from the foreclosure on Peter Hoffman’s residence in Los

   Angeles, California, is discussed in AMAG’s Memorandum at pages 15-22.

          In support of this claim, Royal Alice relies exclusively on the Declaration of Peter

   Hoffman, the husband of Susan Hoffman. As Mr. Hoffman acknowledges, he was convicted of

   wire fraud charges after a jury trial in April 2015, which he asserts was a miscarriage of justice.

   Declaration of Peter M. Hoffman (“Peter Hoffman Dec.”) ¶ 2. In United States v. Hoffman, 901

   F.3d 523 (5th Cir. 2018), the Fifth Circuit affirmed Peter Hoffman’s convictions for the crimes

   of conspiracy, wire fraud, and making material false statements to federal officials, as well as the

   criminal convictions of Susan Hoffman.

          The statements of Peter Hoffman regarding the Queens Road foreclosure are found in

   paragraphs 3-15 of his Declaration. As discussed in AMAG’s Objections, most of Peter

   Hoffman’s Declaration contains inadmissible statements that provide no support to Debtor’s

   Motion. Moreover, the undisputed facts set forth in AMAG’s Statement of Facts and discussed

   in AMAG’s Memorandum show there is no genuine issue of fact that precludes summary

   judgment in favor of AMAG and that Debtor’s Motion should be denied.

          First, Peter Hoffman declares that on the date of the foreclosure no amounts were due on

   loans made by Palm in 2003 for the financing of two motion pictures entitled “Asylum” and “No




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 4
                                                                                     07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 9 of 26




   Good Deed.” AMAG has never suggested otherwise. However, Peter Hoffman omits from his

   Declaration the following undisputed material facts.

          On February 15, 2006, Palm entered into an Assignment of Loan Documents agreement

   with Arrowhead Target Fund, Ltd. to transfer a portion of the balances owed for the movies

   Asylum and No Good Deed in addition to many of the loan documents associated with those

   loans. Frcek Dec. ¶ 29, Exh. 25. However, the Queens Road DOT was not included in the

   transfer. To the contrary, Peter Hoffman and Susan Hoffman signed a Secured Promissory Note

   payable to AMAG on February 15, 2006, for the amount of $601,347.60, which expressly

   identified the Queens Road DOT as security for that promissory note. Frcek Dec. ¶ 30, Exh. 26,

   § 8.

          On May 7, 2007, Palm loaned the principal amount of $5,500,000.00 to New Moon

   Pictures, LLC, Pool Boy the Movie, LLC (“Autopsy Loan”) and on January 8, 2009, Peter

   Hoffman signed a Continuing Personal Guaranty pursuant to which he agreed to guaranty the

   Autopsy Loan. Frcek Dec. ¶ 31, Exh. 27; Frcek Dec. ¶ 32, Exh. 28.

          On November 24, 2010, Palm, the borrowers of the Autopsy Loan and Peter Hoffman

   entered into Forbearance and Workout Agreement #5. Frcek Dec. ¶ 33, Exh. 29. Section 2 z) of

   that agreement expressly provided that one of the “Conditions to Forbearance” was as follows:

                 The Deed of Trust, recorded in Los Angeles County, California on
                 December 18, 2003 as Instrument No. 03 3736332, encumbering
                 the real property located at 1643 Queens Road, Los Angeles,
                 California (“Queens Road Property”) shall remain in full force and
                 effect and shall be security for the Hoffman Guaranty and all other
                 guaranties from Hoffman regarding amounts owed to Lender
                 (“Hoffman Guaranties”). In the event, that Deed of Trust has been
                 reconveyed or otherwise is no longer an encumbrance against the
                 Queens Road Property, Hoffman agrees to execute another Deed of
                 Trust on Queens Road Property to secure payment of the Hoffman
                 Guaranties in a form of Deed of Trust acceptable to Lender and to


   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 5
                                                                                07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 10 of
                                           26



                  make any modifications or amendments to the Deed of Trust
                  reasonably requested by Lender to perfect the Deed of Trust in
                  favor of Lender.

          On October 28, 2011, Palm, the borrowers of the Autopsy Loan and Peter Hoffman

   entered into Forbearance and Workout Agreement #6. Frcek Dec. ¶ 34, Exh. 30. Section 3 x) of

   that agreement expressly provided that one of the “Conditions to Forbearance” was as follows:

                  The Deed of Trust, recorded in Los Angeles County, California on
                  December 18, 2003 as Instrument No. 03 3736332, encumbering
                  the real property located at 1643 Queens Road, Los Angeles,
                  California (“Queens Road Property”) shall remain in full force and
                  effect and shall be security for the Hoffman Guaranty and all other
                  guaranties from Hoffman regarding amounts owed to Lender
                  (“Hoffman Guaranties”). In the event, that Deed of Trust has been
                  reconveyed or otherwise is no longer an encumbrance against the
                  Queens Road Property, Hoffman agrees to execute another Deed of
                  Trust on Queens Road Property to secure payment of the Hoffman
                  Guaranties in a form of Deed of Trust acceptable to Lender and to
                  make any modifications or amendments to the Deed of Trust
                  reasonably requested by Lender to perfect the Deed of Trust in
                  favor of Lender.

          On or about August 1, 2016, Peter Hoffman and Susan Hoffman executed a second Deed

   of Trust encumbering the Queens Road Property (“Second DOT”). Frcek Dec. ¶ 35, Exh. 31.

   The Second DOT was recorded on August 12, 2016, in Los Angeles County, California, as

   Instrument No. 20160960925.

          Thus, the record in this case establishes that Peter Hoffman expressly agreed that the

   Queens Road DOT would remain as security for his personal guaranty of the Autopsy Loan in

   both Forbearance and Workout Agreement #5 and #6 in 2010 and 2011.

          It should also be recognized in the Complaint filed by Royal Alice in this adversary

   proceeding that the basis for claiming the Foreclosure Credit is the allegation that the statute of

   limitations in California has expired on all claims by Palm against Peter Hoffman and that he,



   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 6
                                                                                     07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 11 of
                                           26



   therefore, should be allowed to direct the payment to Palm be applied against the AMAG Loan,

   which is also personally guaranteed by Peter Hoffman.

           Royal Alice appears to have abandoned the statute of limitations allegation with good

   reason. As discussed in AMAG’s Memorandum, the statute of limitations on Palm’s claim

   against Peter Hoffman on his personal guaranty of the Autopsy Loan has still not lapsed.

   AMAG Memorandum at 19-22.

           Royal Alice cites to Peter Hoffman’s Declaration in which he repeatedly states that he

   permitted the foreclosure sale solely so payment could be made on the AMAG Loan, without

   ever saying when those comments were made. However, the record establishes that Peter

   Hoffman never suggested that the amount received from the Queens Road foreclosure should be

   applied against the AMAG Loan. Frcek Dec. ¶ 40, Exh. 35; Markoff Dec. ¶ 17, Exh. 9. Indeed,

   the record shows that Peter Hoffman sent an email to Steven Markoff on January 6, 2017, stating

   as follows:

                  I am told that the trustee is making distributions of the $392,000
                  surplus and the trustee has no record of the Palm claim. If this is
                  not taken care of the $392,000 will be lost to other creditors.

   Markoff Dec. ¶ 17, Exh. 9.

           Moreover, Peter Hoffman had no right to require Palm to apply the foreclosure proceeds

   against the AMAG Loan and Palm never agreed that the surplus proceeds from the foreclosure

   could be used for a payment against a loan made by AMAG. Markoff Dec. ¶ 18.

           Beginning at page 14 of Debtor’s Memorandum, Royal Alice cites to Mississippi Land

   Co. v. S & A Properties II, Inc., 817 So. 2d 1200, 1204 (2002), and the following statement by

   that court:




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 7
                                                                                    07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 12 of
                                           26



                  Fundamental to the Louisiana Law of Obligations is La.Civ.Code
                  art. 1864, which provides as follows:

                            An obligor who owes several debts to an obligee has the
                            right to impute payment to the debt he intends to pay.

                            The obligor’s intent to pay a certain debt may be expressed
                            at the time of the payment or may be inferred from the
                            circumstances known to the obligee.

                  Thus, under Louisiana law, when an obligor fails to expressly state
                  for which debt payment is being made, the payment is imputed to
                  that [which] is most burdensome.

          However, Louisiana Civil Code article 1864 only deals with a situation where several

   debts are owed to the same “obligee.” The payment from the foreclosure sale was made to Palm,

   which is a different corporation than AMAG. The fact that Mr. Markoff is the controlling

   stockholder of both Palm Finance and AMAG does not support finding they are not separate

   entities. There is nothing in this record that would allow this Court to conclude that Palm and

   AMAG should be treated as the same entity. Declaration of Robert Frcek No. 2 (“Frcek Dec.

   No. 2”), ¶¶ __. Exhs. __ to ___.

          Royal Alice next argues that Louisiana Civil Code article 1868 allows Peter Hoffman to

   apply monies paid to Palm from the foreclosure of the Queens Road Property because his

   personal guaranty of the loan to Royal Alice and Susan Hoffman is more “onerous” to him than

   the debt paid to Palm.

          First, Peter Hoffman is not a Louisiana resident and Louisiana law is unlikely to apply to

   the payment to Palm that occurred in California. Moreover, as discussed above, there is no basis

   for applying Louisiana Civil Code article 1868 to debts owed to separate obligees. AMAG and

   Palm are separate entities.




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 8
                                                                                      07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 13 of
                                           26



           It is also noteworthy that Royal Alice has asserted in the bankruptcy case that AMAG is

   over secured. If that is accurate, then Peter Hoffman may never be called on to make payment

   on his personal guaranty of the loan made by AMAG, but remains liable for millions of dollars

   owed to Palm for the Autopsy Loan that Peter Hoffman guaranteed.

           Royal Alice also argues that the 2003 Deed of Trust only secured the loan that was made

   in 2003 and, as a result, Peter Hoffman should be allowed to direct the amount paid to Palm to

   the loan made by AMAG to Royal Alice and Susan Hoffman. However, as discussed above, the

   record in this case is clear that Peter Hoffman personally guaranteed the Autopsy Loan made by

   Palm in May 2007 and then signed Workout Agreement #5 on November 24, 2101, and Workout

   Agreement #6 on October 28, 2011, in which it was agreed that the 2003 Deed of Trust

   encumbering the Queens Road Property will remain in full force and effect and shall be security

   for the Hoffman Guaranty and all other guaranties from Hoffman regarding amounts owed to

   Palm.

           It is also undisputed that Peter Hoffman and Susan Hoffman executed a second Deed of

   Trust encumbering the Queens Road Property on August 12, 2016, further securing Peter

   Hoffman’s guaranty of the Autopsy Loan.

           Finally, Royal Alice has asked this Court to take judicial notice of a Long Form Deed of

   Trust that appears to have been recorded on March 3, 2008, and has suggested that this Deed of

   Trust in favor of Jay Firestone would have priority to the second Deed granted to Palm.

   However, there is no evidence the obligation referenced in the Firestone Deed of Trust is still

   owing. No claim was ever made by Firestone as the beneficiary of that Deed of Trust to Trustee

   Corp., which conducted the foreclosure sale of the Queens Road Property on behalf of Chase

   Bank.


   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 9
                                                                                   07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 14 of
                                           26



           Moreover, if the Firestone Deed of Trust is still valid and enforceable and if the 2003

   Deed of Trust in favor of Palm Finance was no longer enforceable, which Palm clearly disputes,

   then Firestone would have received the surplus proceeds, not Peter Hoffman.

           Royal Alice’s claim that AMAG must reduce the balance owed pursuant to the AMAG

   Loan to Royal Alice and Susan Hoffman because Palm Finance received the surplus proceeds

   from the foreclosure of the Queens Road Property is meritless. As a result, Royal Alice’s motion

   for summary adjudication for declaratory judgment on that issue should be denied and AMAG’s

   motion for summary judgment on Royal Alice’s claim on that issue should be granted.

   B.      The Sale of the SAE Preferred Shares to Susan Hoffman Was Not a Simulated Sale.

           The reasons why this Court should grant summary judgment in favor of AMAG and

   against Royal Alice on the claim that the sale of the Preferred Shares to Susan Hoffman was a

   simulated sale is discussed in AMAG’s Memorandum at pages 5-7 and 12-15.

           Royal Alice’s argument regarding the sale of Preferred Shares to Susan Hoffman is found

   in Debtor’s Memorandum at pages 16 to 19. Royal Alice begins its argument by citing several

   Louisiana cases regarding simulations that have no relevance to the facts in this case. Thereafter,

   Royal Alice makes two basic arguments in an attempt to convince this Court that the Preferred

   Shares purchased by Susan Hoffman pursuant to the Stock Purchase Agreement was a simulated

   sale.

           Royal Alice argues that Susan Hoffman received no consideration because Palm, which

   was not a party to the Stock Purchase Agreement, did not obtain the cancellation of its existing

   certificate on the books of SAE and it did not deliver a new certificate to Susan Hoffman as

   required by Nevada law. Royal Alice then argues that because the certificate was never




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 10
                                                                                    07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 15 of
                                           26



   delivered Susan Hoffman received no consideration. This argument is disingenuous at best and

   certainly appears to be in bad faith.

          The Stock Purchase Agreement is a valid and enforceable agreement between Susan

   Hoffman and AMAG pursuant to which Susan Hoffman agreed to purchase 36,625 shares of

   Series A Convertible Exchangeable Preferred Stock of Seven Arts Entertainment, Inc. Frcek

   Dec. ¶ 14, Exh. 10. Peter Hoffman was the Chief Executive Officer of SAE. Id. at

   AMAG000215.

          The third, fourth and fifth “WHEREAS” clauses in the Stock Purchase Agreement

   expressly provide as follows:

                  WHEREAS, Seller and the Shares are subject to the terms and
                  conditions of an Investor’s Rights Agreement dated as of
                  October 26, 2011 (“Investor Rights Agreement,” a copy of which
                  is attached hereto as Exhibit B); and

                  WHEREAS, Section 2.11 of the Investor Rights Agreement
                  requires, as a condition to the sale or transfer of the Shares, that
                  notice of such sale or transfer be given to the Company and that
                  Buyer take and hold the Shares subject to the provisions and upon
                  the conditions specified in the Investor Rights Agreement.

                  WHEREAS, Seller has given or will give notice to the Company in
                  the form attached hereto as Exhibit C; and Seller wishes to sell to
                  Buyer, and Buyer wishes to purchase from Seller, the Shares,
                  subject to the terms and conditions set forth herein and in the
                  Investor Rights Agreement.

          Exhibit C to the Stock Purchase Agreement referenced in the fifth WHEREAS clause

   quoted immediately above is a Notice to Company Pursuant to Section 2.11 of the Investor’s

   Rights Agreement.

          The last paragraph of that Notice provides:

                  Notice is hereby given, in accordance with Section 2.11 of the
                  Investor’s Rights Agreement, that Seller has entered into a Stock
                  Purchase Agreement dated as of July 31, 2013 (“SPA”) with

   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 11
                                                                                    07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 16 of
                                           26



                    SUSAN L. HOFFMAN, an individual residing at 900 Royal Street,
                    New Orleans, Louisiana 70116 (“Buyer”), providing for the sale
                    by Seller and purchase by Buyer of 36,625 shares of Company’s
                    Series A. Convertible Exchangeable Preferred Stock (the “Shares”)
                    for $366,250, or $10.00 per share. The transfer will occur in
                    compliance with Rule 144 under the Securities Act of 1933 and
                    applicable securities transaction exemptions under the securities
                    laws of the states of California and Louisiana.

             The Secretary/Treasurer of AMAG, Dennis Lautzenheiser, signed and dated that Notice

   to Company on July 31, 2013, and it was sent to SAE’s Chief Executive Officer, Peter Hoffman.

   Frcek Dec. No. 2, ¶ 6, Exh. 1 [Bates No. AMAG002859].

             On November 1, 2013, Robert Frcek, AMAG’s chief financial officer, received an email

   from Peter Hoffman forwarding an email sent to him by Mark Grober, WHC Capital, LLC,

   relating to the sale of 36,625 SAE Preferred Shares by AMAG to Susan Hoffman on July 31,

   2013, requesting copies of the Investor’s Rights Agreement signed by Palm, a copy of the

   assignment agreement pursuant to which Palm transferred the SAE Preferred Shares to AMAG

   that were subsequently purchased by Susan Hoffman and proof of payment by Palm for the

   purchase of the SAE Preferred Shares by Palm from Seven Arts in 2011. Frcek Dec. No. 2, ¶ 5,

   Exh. 1.

             In response to the request from Peter Hoffman for the documents identified in Mark

   Grober’s email of November 1, 2013, described above, Robert Frcek sent an email to Peter

   Hoffman, with a copy to Susan Hoffman at her email address of “misszuzu@earthlink.net,”

   attaching all of the documents that Peter Hoffman had requested, including the Notice to

   Company Pursuant to Section 2.11 of Investor’s Rights Agreement (“Notice to Company”)

   signed by Dennis Lautzenheiser as the Secretary/Treasurer of AMAG on July 31, 2013. Robert




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 12
                                                                                   07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 17 of
                                           26



   Frcek’s response to Peter Hoffman’s email dated November 1, 2013, is included in Exhibit 1 to

   his Declaration.

          As discussed above, the Notice to Company sent to Peter Hoffman on November 1, 2013,

   expressly notified SAE that Susan Hoffman had purchased 36,625 shares of the Company’s

   Series A Convertible Exchangeable Preferred Stock for $366,250.00.

          After Robert Frcek sent his email to Peter Hoffman, with a copy to Susan Hoffman, on

   November 1, 2013, he never received another request for information from Peter Hoffman. As a

   result, Mr. Frcek concluded that Peter Hoffman and Susan Hoffman had received all of the

   information they needed to allow Susan Hoffman to sell the SAE Preferred Shares that she had

   purchased on July 31, 2013, from AMAG. Frcek Dec. No. 2, ¶ 8.

          Royal Alice has filed the Declaration of Peter Hoffman in support of Debtor’s Motion. In

   paragraph 18 of that Declaration, Peter Hoffman states that Palm failed to deliver the SAE

   Preferred Stock to Susan Hoffman because “SAE did not issue a new certificate to Mrs. Hoffman
                                  1
   as required by SAE’s By-laws.” Peter Hoffman then states: “no preferred stock would be issued

   to Mrs. Hoffman absent execution of a certificate by two officers of SAE and no such certificate
                                                         2
   was ever prepared or executed by any officer of SAE.” However, SAE’s failure to issue the




   1
     The SAE Preferred Stock was sold by AMAG to Susan Hoffman. Palm was not a party to the
   Stock Purchase Agreement and obviously had no duty to deliver any documents to Susan
   Hoffman or anyone else related to the sale of the SAE Preferred Shares pursuant to the Stock
   Purchase Agreement.
   2
     There is no way for AMAG to verify whether Peter Hoffman is telling the truth when he says
   that no preferred shares were ever issued to Susan Hoffman. However, it should be noted that
   notwithstanding AMAG’s request for production of all documents supporting Royal Alice’s
   claims, no stock ledgers or other documents have been produced that would verify the statement
   in Peter Hoffman’s Declaration.

   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 13
                                                                                  07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 18 of
                                           26



   SAE Preferred Shares to Susan Hoffman was not due to any failure to perform by AMAG

   pursuant to the Stock Purchase Agreement.

          Thus, the record in this case is undisputed that AMAG sent the Notice to Company

   Pursuant to Section 2.11 of Investor’s Rights Agreement signed by Dennis Lautzenheiser as the

   Secretary/Treasurer of AMAG on July 31, 2013, to both Peter Hoffman and Susan Hoffman.

   Pursuant to that Notice to Company, SAE was unquestionably notified that Susan Hoffman had

   purchased 36,625 Preferred Shares of SAE from AMAG pursuant to the Stock Purchase

   Agreement.

          Thus, Susan Hoffman cannot establish that AMAG failed to transfer the Preferred Shares

   purchased pursuant to the Stock Purchase Agreement to Susan Hoffman. If the Preferred Shares

   were never transferred on the books and records of SAE, Susan Hoffman would not have a claim

   against AMAG or be allowed to rescind the transaction with AMAG, her claim would be against

   SAE for failing to recognize her ownership of the Preferred Shares as clearly provided in the

   Notice to Company. Of course, noticeably absent from the record in this case is any evidence

   that Susan Hoffman is not identified as the owner of the Preferred Shares in the books and

   records of SAE. For all of the reasons set forth above and discussed in AMAG’s Objections, the

   paragraphs in Peter Hoffman’s Declaration suggesting that AMAG breached the Stock Purchase

   Agreement are inadmissible.

          Moreover, even if it could be shown that AMAG did not do something it was required to

   do to transfer the Preferred Shares to Susan Hoffman, that would not mean the Stock Purchase

   Agreement was a simulation. Susan Hoffman would have had the right to simply request

   AMAG perform whatever additional act was necessary to transfer the SAE Preferred Shares.

   The contention that Susan Hoffman could enter into the Stock Purchase Agreement but could


   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 14
                                                                                  07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 19 of
                                           26



   later rescind the agreement without notifying AMAG that something else needed to be done to

   transfer the Preferred Shares is absurd.

          Royal Alice’s second argument is that Susan Hoffman had no interest in purchasing the

   Preferred Shares and that Steve Markoff told her the Preferred Shares were “almost worthless” is

   also meritless. As discussed in AMAG’s Memorandum at pages 5-7 and 12-15, the Stock

   Purchase Agreement signed by Susan Hoffman contains express representations by Susan

   Hoffman that she had conducted her own investigation of the investment in the Preferred Shares

   and that she had such knowledge and experience in business and financial matters to enable her

   to utilize the information made available to her by Seven Arts Entertainment, Inc. to protect her

   own interests, to evaluate the merits and risks of her investment in the shares and to make an

   informed investment decision. Frcek Dec. ¶ 14, Exh. 10.

          Furthermore, on July 26, 2013, five days before Susan Hoffman signed the Stock

   Purchase Agreement, emails were exchanged between AMAG, Susan Hoffman and Peter

   Hoffman regarding the ability of the borrowers to repay the loan. Frcek Dec. ¶ 15, Exh. 11. In

   one of the those emails Peter Hoffman addressed Susan Hoffman’s ability to repay the loan by

   indicating that she would be able to sell the preferred stock to be purchased by selling those

   shares to other investors of SAE stock, stating:

                  The Seven Arts stock purchase will be funded by Seven Arts
                  Investors within the next three months including interest.

   Frcek Dec. ¶ 15, Exh. 11 at 1.

          AMAG has discussed Louisiana law regarding when a simulated transaction occurs at

   pages 13 to 14 of AMAG’s Memorandum. As discussed in AMAG’s Memorandum, the transfer

   of the SAE Preferred Shares by AMAG to Susan Hoffman was not a simulation. Susan Hoffman



   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 15
                                                                                    07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 20 of
                                           26



   represented in the Stock Purchase Agreement that she was responsible for determining the value

   of the shares being purchased.

          Peter Hoffman sent an email to Susan Hoffman and AMAG on July 26, 2013,

   representing that the amount being loaned to purchase the SAE Preferred Shares would be paid

   within the following three months by persons investing in SAE. Frcek Dec. ¶ 15, Exh. 11;

   Markoff Dec. ¶ 15, Exh. 7. Furthermore, as noted above, Peter Hoffman requested additional

   documents from AMAG in November 2013 to facilitated a sale of the SAE Preferred Shares

   acquired by Susan Hoffman from AMAG pursuant to the Stock Purchase Agreement.

          On July 28, 2013, Mr. Markoff sent an email to Susan Hoffman and Peter Hoffman

   describing some of the risks of the loan, including that the shares being purchased could be

   “almost worthless.” Susan Hoffman responded that she would go through with the purchase,

   stating: “About the $366,000 of securities buy-back. Seth and Neil are committed to

   buying/selling these securities.” Markoff Dec. ¶ 16, Exh. 8.

          It is well-settled jurisprudence in Louisiana that when the actual consideration, no matter

   how inadequate, has been paid by the purchaser, the transaction is not a simulated sale. E.g.,

   Citizens’ Bank & Tr. Co. v. Willis, 162 So. 822 (La. 1935); Succession of Quaglino, 232 La. 870,

   886 (Sup. Ct. La. 1957).

          Royal Alice’s motion for summary judgment declaring the Stock Purchase Agreement to

   have been a simulation should be denied and AMAG’s motion for summary judgment on this

   issue should be granted.

   C.     The Loan Agreement Is Not Usurious Pursuant to La. R.S. 9:3501.

          The reasons why this Court should grant summary judgment in favor of AMAG that the

   AMAG Loan was not usurious are discussed in AMAG’s Memorandum at pages 3-5 and 8-11.


   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 16
                                                                                   07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 21 of
                                           26



          Royal Alice’s argument that the interest on the AMAG Loan is usurious is found in

   Debtor’s Memorandum at pages 19 to 23.

          As discussed in AMAG’s Memorandum, the last sentence of paragraph 1 of the Loan

   Agreement expressly provides:

                  Borrowers warrant and represent that the Loan will be used
                  exclusively for business and commercial purposes and is not being
                  used for personal or household purposes.

          Paragraph 1 of Loan Agreement expressly identified the purposes for which the loan was

   to be used: (1) $1.7 million for repayment of the Whitney Bank loans that were being transferred

   to AMAG, (2) $366,250.00 for the purchase of the SAE Preferred Stock, (3) loan and legal fees

   for the loan, and (4) amounts expected to be used to settle a JonesFilm litigation judgment, each

   of which was expressly represented as exclusively for business and commercial purposes.

          The promissory notes for loans transferred by Whitney Bank to AMAG expressly state:

                  APPLICABLE LENDING LAW. To the extent not preempted by
                  federal law, this business or commercial loan is being made under
                  the terms and provisions of La. R.S. 9:3509, et. seq.

          Representations that the loan was for commercial purposes were also made by Peter

   Hoffman and Susan Hoffman in other correspondence. Steven C. Markoff sent an email to Peter

   Hoffman on May 9, 2013, stating in relevant part: “100% of the loan proceeds must be used for

   commercial [not personal] purposes.” In response to that email, Peter Hoffman sent an email on

   May 10, 2013, to Mr. Markoff, with a copy to Susan Hoffman, stating in relevant part: “The

   proceeds are being used to repay the existing mortgage, costs of this loan and a reserve for

   Jonesfilm. I believe these are commercial purposes within your intent.” Frcek Dec. ¶ 11,

   Exh. 7. Similar representations that the loan would be used exclusively for business and




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 17
                                                                                   07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 22 of
                                           26



   commercial purposes were made by Susan Hoffman in other correspondence with AMAG.

   Frcek Dec. ¶ 12, Exh. 8.

          AMAG representatives were never told that the loan was being made for anything other

   than commercial purposes, it was never suggested that AMAG could not rely upon the warranty

   and representation in the last sentence of Section 1 of the Loan Agreement or that there was

   anything that caused Mr. Markoff to believe the warranty and representation were not accurate.

   Markoff Dec. ¶ 8.

          La. R.S. 9:3509 expressly provides an exception to the maximum interest rate of interest

   for loans made for business of commercial purposes.

          In support of Debtor’s Motion, Debtor has filed the Declaration of Susan Hoffman in

   which she suggests that the loan proceeds may not have been used for business and commercial

   purposes and, therefore, may have become usurious when the interest rate increased from 12% to

   18% when the Debtor and Ms. Hoffman defaulted on the loan payments to AMAG. However,

   the Debtor’s attempt to rely on Ms. Hoffman’s Declaration is precluded by the Louisiana parol

   evidence rule.

          The most important rule barring the use of testimonial proof is the parol evidence rule,

   which recognizes that parol (testimonial) evidence is not admissible to contradict, vary or modify

   a written instrument. LA. CIV. CODE art. 1848; Gulf States Fin. Corp. v. Airline Auto Sales, Inc.,

   181 So. 2d 36 (La. 1965). The most common application of the parol evidence rule is where an

   agreement is reduced to a writing that is intended to reflect the complete agreement between the

   parties, which is usually evidenced by a clause in the agreement. Johnson v. Orkin

   Exterminating Co., 746 F. Supp. 627 (E.D. La. 1990); Kirsch v. Pier Orleans, Inc., 363 So. 2d

   1182 (La. Ct. App. 4th Cir. 1978). In such situations, the parol evidence rule bars testimonial


   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 18
                                                                                   07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 23 of
                                           26



   proof that would contradict, vary or modify the terms of the writing. Louisiana courts have not

   allowed parol evidence that is “against or beyond” that which is in the written contract. Placid

   Ref. Co. v. Privette, 523 So. 2d 865, 867 (La. Ct. App. 1st Cir. 1988) (quoting Land & Offshore

   Co. v. Martin, 469 So. 2d 1177, 1181 (La. Ct. App. 3d Cir. 1985), writ denied, 524 So. 2d 748

   (La. 1988)). This rule is to protect the integrity of written agreements. First Nat’l Bank v.

   Campo, 537 So. 2d 268-71 (La. Ct. App. 4th Cir. 1988), writ denied, 538 So. 2d 578 (La. 1989).

          Here, the Loan Agreement includes a merger clause in Paragraph 17 that provides in

   relevant part: “This Agreement with the Loan Documents embodies the entire agreement and

   understanding between the parties hereto and supersedes all prior agreements and understandings

   relating to the subject matter hereof; . . . .” Frcek Dec. ¶ 5, Exh. 1 [AMAG002775].

          For the reasons stated above, AMAG has filed its Motion to Strike, which includes

   striking Paragraphs 9 to 14 of the Declaration of Susan Hoffman in which Ms. Hoffman suggests

   that the loan was not made for business and commercial purposes.

          Not surprisingly, AMAG has been unable to find a Louisiana published opinion where a

   borrower, who had unequivocally represented a loan would be used exclusively for commercial

   purposes, claimed that the court should conclude the loan was not for commercial purposes.

   Indeed, such a loan would almost certainly be found to have been fraudulently obtained by the

   borrower.

          At page 13 of Royal Alice’s Memorandum, Royal Alice cites Spencer v. Boucher, 519

   So. 2d 1197 (La. Ct App. 1988), which Royal Alice states is “the leading case on application of

   the commercial and business loan exception to the usury law.” AMAG relied upon Spencer at

   page 10 of AMAG’s Memorandum. As discussed in that memorandum, in Spencer, a debtor

   brought an action against the lender alleging the promissory note, which provided for interest at


   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 19
                                                                                    07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 24 of
                                           26



   16%, called for the payment of usurious interest. The debtor had told the lender that she wanted

   to borrow $26,000.00, of which $16,888.75 was to be used to pay off an existing mortgage on

   her house and to buy stock in a convenience store to be operated by she and her son.

          The trial court found that the interest rate was 16% but that the loan was a business or

   commercial loan and did not violate usury laws. The Court of Appeals held that the loan was

   exempt from the usury law pursuant to LSA-R.S. 9:3509 as a loan made for business or

   commercial purposes because the debtor had always represented to the creditor that her purpose

   was to open a business with her son. The Court of Appeals also addressed an alternative

   argument made by the debtor that “the loan instrument itself must specify that it is for business

   or commercial purposes in order to claim the benefit of an exception to usury,” relying on Coffey

   v. Peoples Mortgage & Loan of Shreveport, 408 So. 2d 1153 (La. Ct. App. 1981). The Spencer

   Court of Appeals concluded that Coffey had no application in and that it “was not necessary to

   express an intent in writing in order to trigger the business and commercial purpose exception”

   to the usury law.

          In Jefferson Door Co. v. Lewis, 713 So. 2d 835, 838 (La. Ct. App. 1998), the court stated

   that in Spencer v. Boucher, the “Court held that the transaction was commercial noting that the

   deciding factor was the debtor’s objective representations.” Id. at 838. The Jefferson court then

   concluded that the loan in that case was for commercial purposes and not usurious because

   “there were no objective representations that the items being purchased were for personal use.

   The credit application does not evidence the fact that defendant was purchasing the merchandise

   for personal use.” Id.

          Unquestionably in this case, Susan Hoffman’s objective representations were that the

   loan was exclusively for commercial and business purposes. In fact, she stated expressly in the


   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 20
                                                                                   07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 25 of
                                           26



   loan documents that the loan was indeed for a business purpose. The Declaration she has filed in

   support of Royal Alice’s Motion cannot be used to show otherwise. Moreover, for the reasons

   discussed in AMAG’s Objections, the paragraphs suggesting otherwise in Susan Hoffman’s

   Declaration are inadmissible and do not create a genuine question of fact precluding summary

   judgment in favor of AMAG on Debtor’s usury claim in this case.

          Royal Alice’s motion for summary judgment that the loan is usurious should be denied

   and summary judgment should be granted in favor of AMAG on that issue.

                                              III.
                                          CONCLUSION

          For the reasons discussed above and in AMAG’s Memorandum, this Court should deny

   Royal Alice’s Motion for Summary Judgment and grant AMAG’s Motion for Summary

   Judgment.

                                                Respectfully Submitted,




                                                /s/ John F. Kurtz, Jr. ________________________
                                                 John F. Kurtz, Jr. (Admitted Pro Hac Vice)
                                                 HAWLEY TROXELL ENNIS & HAWLEY LLP
                                                 877 Main Street, Suite 1000
                                                 P.O. Box 1617
                                                 Boise, ID 83701-1617
                                                 Telephone: 208.344.6000
                                                 Facsimile: 208.954.5232
                                                 Email: jkurtz@hawleytroxell.com
                                                 Attorney for AMAG, Inc.




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 21
                                                                                 07616.0191.13130038.2
Case 19-01133 Doc 78 Filed 09/18/20 Entered 09/18/20 13:09:11 Main Document Page 26 of
                                           26



                                   CERTIFICATE OF SERVICE

         I certify that a copy of DEFENDANT AMAG, INC.’S MEMORANDUM IN
   OPPOSITION TO DEBTOR’S MOTION FOR SUMMARY ADJUDICATION on 18th day of
   September, 2020, resulting in service via the Court’s CM/ECF system as follows:


   Leo D. Congeni on behalf of Plaintiff Royal Alice Properties, LLC
   leo@congenilawfirm.com, michelle@congenilawfirm.com

   Richard W. Martinez on behalf of Defendant AMAG, Inc.
   Richard@rwmaplc.com, Claire@rwmaple.com

   John F. Kurtz, Jr. on behalf of Defendant AMAG, Inc.
   jkurtz@hawleytroxwell.com, lhanks@hawleytroxell.com




                                              /S/Richard W. Martinez
                                              RICHARD W. MARTINEZ




   DEFENDANT’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
   SUMMARY ADJUDICATION - 22
                                                                       07616.0191.13130038.2
